Case 1:17-cr-00390-ALC Document 97 Filed 11/28/18 Page 1of 3

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oo eae e eee eee e+ x
UNITED STATES OF AMERICA . NOLLE PROSEQUI
-v. - S4 17 Cr. 390 (ALC)
LEONARD DANZL,
Defendant. .
oo x
1. The filing of this nolle prosequi will dispose of this

case with respect to LEONARD DANZI, the defendant.

2. On February 6, 2018, Indictment S4 17 Cr. 390 (ALC)
was unsealed, charging LEONARD DANZI, the defendant, with one
count of conspiring to distribute and possess with the intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 846.

3. On or about April 24, 2018, while this case was still
pending, LEONARD DANZI, the defendant, died.

4. Because the defendant died while this case was
pending, and therefore before a final judgment was issued, the
Indictment against him must be dismissed under the rule of

abatement. See United States v. Wright, 160 F.3d 905, 908 (2d

 

Cir. 1998).

 
. Case 1:17-cr-00390-ALC Document 97 Filed 11/28/18 Page 2 of 3

5. In light of the foregoing, I recommend that an order

of nolle prosequi be filed as to LEONARD DANZI, the defendant.

behAte

NICOLAS ROOS
KIERSTEN A. FLETCHER
JUSTIN V. RODRIGUEZ

Assistant United States Attorneys
(212) 637-2421
Dated: New York, New York

October 23, 2018

Upon the foregoing recommendation, I hereby direct,
with leave of the Court, that an order of nolle prosequi be

filed as to LEONARD DANZI, the defendant.

KA bipor-~

Geoffrey S. Berman
United States Attorney
Southern District of New York

Dated: New York, New York
Oerebes_, 26+6

ow. & Zolg

SO ORDERED:

 

(Arbre 7 (=o

HONORABLE ANDREW L. CARTER, JR.
United States District Judge
Southern District of New York

 

Dated: New York, New York
Gctobexn 28, 2018
November

 
Case 1:17-cr-00390-ALC Document 97 Filed 11/28/18 Page 3 of 3

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

LEONARD DANZI,

Defendant.

 

NOLLE PROSEQUI

S4 17 Cr. 390 (ALC)

GEOFFREY S. BERMAN
United States Attorney.

 

 

 

 
